DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on November 29, 2021.  Claims 1, 3, 6, 8, 12, 14, 17, and 19 are amended.  
Claims 1-20 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claim 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 4-6, 8-10, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7,11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (US 2016/0192388 A1) in view of Yang et al. (US 2019/0222451 A1) in view of Baldemair et al. (US 2014/0119284 A1).

1.    Regarding claim 1, Ekpenyong teaches a method for transmitting, by a user equipment, an uplink signal in a wireless communication system, the method comprising:	
scrambling a plurality of bits for a transmission of the uplink signal; generating a plurality of complex symbols by modulating the plurality of bits based on a specific modulation scheme (Figure 9 Paragraph [0101] scrambling and QPSK modulated);
performing a discrete Fourier transform (DFT) and an inverse fast Fourier transform (IFFT) (Figure 9 Paragraph [0101] DFT and IFFT) and
transmitting, to a base station, the uplink signal generated through the DFT and the IFFT (Figure 9 Paragraph [0101]).
 Ekpenyong does not explicitly disclose by repeating at least one complex symbol of the plurality of complex symbols by a given number of times.
Figures 11 and 12, repeated 4 times).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide repeating at least one complex symbol of the plurality of complex symbols by a given number of times as taught by Yan in the system of Ekpenyong for achieving a target PAPR see paragraph [0082] of Yang.
Ekpenyong in view of Yang does not explicitly disclose performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase value to the phase value of each of the complex symbols based on a symbol index assigned to each the complex symbol included in the at least one complex symbol.
Baldemair teaches performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase value to the phase value of each of the complex symbols based on a symbol index assigned to each the complex symbol Paragraphs [0017] and [0018] multiplex multiple terminals; symbol multiplied by orthogonal cover sequence; index identifies phase rotation and orthogonal cover sequence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase value to the phase value of each of the complex symbols based on a symbol index assigned to each the complex symbol included in the at least one complex symbol as taught by Baldemair in the system of Ekpenyong in view of Yang for a larger number of terminals to share the PUCCH see paragraph [0017] of Baldemair.

2.    Regarding claim 12, Ekpenyong teaches a user equipment for transmitting an uplink signal in a wireless communication system (Figure 5), the user equipment comprising:
a radio frequency (RF) module for transmitting and receiving radio signals; and a processor functionally coupled to the RF module, wherein the processor is configured to:
Figure 9 Paragraph [0101]),
control to perform a discrete Fourier transform (DFT) and an inverse fast Fourier transform (IFFT) (Figure 9 Paragraph [0101]), and
control to transmit, to a base station, the uplink signal generated through the DFT and the IFFT (Figure 9 Paragraph [0101]),
Ekpenyong does not explicitly disclose by repeating at least one complex symbol of the plurality of complex symbols by a given number of times.
Yang teaches repeating at least one complex symbol of the plurality of complex symbols by a given number of times (Figures 11 and 12, repeated 4 times).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide repeating at least one complex symbol of the plurality of complex symbols by a given number of times as taught by Yan in the system of Ekpenyong for achieving a target PAPR see paragraph [0082] of Yang.
Ekpenyong in view of Yang does not explicitly disclose performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase 
Baldemair teaches performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase value to the phase value of each of the complex symbols based on a symbol index assigned to each the complex symbol included in the at least one complex symbol (Paragraphs [0017] and [0018] multiplex multiple terminals; symbol multiplied by orthogonal cover sequence; index identifies phase rotation and orthogonal cover sequence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide performing an orthogonal cover code (OCC) multiplexing to at least one complex symbol of the plurality of complex symbols, wherein the OCC multiplexing is based on an OCC sequence set including at least one OCC sequence indexed by an OCC index; wherein based on (i) a specific number of user multiplexing and (ii) an OCC sequence with a specific value of the OCC index being configured, a phase value of each complex symbol included in the at least one complex symbol is increased or decreased by applying a specific phase value to the phase value of each of the complex symbols based on a symbol index assigned to each the complex symbol included in the at least one complex symbol as taught by 

3.    Regarding claims 2 and 13, Ekpenyong in view of Yang in view of Baldemair teaches wherein the specific modulation scheme is pi/2-binary phase shift keying (BPSK) or pi /4-quadrature phase shift keying (QPSK) for a low peak to average ratio (PAPR) (Yang Figure 10 Paragraph [0084] BPSK; PAPR).

4.    Regarding claims 3 and 14, Ekpenyong in view of Yang in view of Baldemair teaches wherein the OCC multiplexing is applied to the at least one complex symbol by repeating the at least one complex symbol and based on one of the at least one OCC sequence, and wherein each elements included in the one of the at least one OCC sequence is applied to each of the repeated at least one complex symbol(Yang Figures 10 to 12; repeated; OCC; Baldemair Paragraph [0017 and [0018]).


5.    Regarding claims 7 and 18, Ekpenyong in view of Yang in view of Baldemair teaches wherein the plurality of bits is transmitted using a physical uplink control channel (PUCCH) format 4 (Ekpenyong Paragraph [0101] PUCCH format 4) .


6.    Regarding claim 11, Ekpenyong in view of Yang in view of Baldemair teaches
wherein the uplink signal is a physical uplink shared channel (PUSCH) or a physical uplink control channel (Ekpenyong Paragraph [0101] PUCCH format 4).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466